NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 4-12 and 14-20 are currently pending.  Claims 1-3 and 13 are canceled.  The elected species of aminomethyl propanol as the neutralizing agent species and Fe5O7 as the iron oxide species having been found to be allowable, claims 4-12 and 14-20 are examined to as to all species. 


Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 4-12 under 35 U.S.C. 103(a) as being unpatentable over Batt US 2012/0031419 (10/9/2014) in view of Montezinos et al.  US2007/0141002 and Roberts US 5181529 (1/26/1993), Doering et al. US 2014/0348756 (11/27/2014) and Bhatt et al. US 6,284,225 (9/4/2001) is withdrawn.  


Conclusion
Claims 4-12 and 14-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619